Citation Nr: 1725653	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of infectious hepatitis, claimed as hepatitis C.

2.  Entitlement to an initial rating in excess of 30 percent prior to June 13, 2016, and in excess of 70 percent from June 13, 2016 forward for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his September 2013 VA Form 9, the Veteran requested a Board hearing; however, in February 2016, the Veteran indicated he no longer wanted a hearing.

In May 2016, the Board found that the Veteran had submitted new and material evidence to substantiate his claim for service connection for residuals of infectious hepatitis, claimed as hepatitis C.  The Board then remanded the issues on appeal for additional development.

In July 2016, the Appeals Management Center (AMC) granted a 70 percent rating for PTSD effective June 13, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent medical evidence of record does not demonstrate that the Veteran has a current hepatitis infection or any residuals from an in-service hepatitis infection.

2.  Prior to June 13, 2016, the preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From June 13, 2016, the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of infectious hepatitis are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  Prior to June 13, 2016, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

3.  From to June 13, 2016, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

In May 2016, the Board remanded the Veteran's claims for additional evidentiary development.  The Board instructed the RO to obtain updated VA treatment records and any outstanding or updated private treatment records.  The RO was further directed to afford the Veteran a VA examination to determine the severity of his service-connected PTSD.

The RO obtained updated VA treatment records.  In May 2016, the RO requested release forms from the Veteran to obtain private records identified in the Board's remand, but no response was received and no private records could be obtained.  Notably, in August 2016 the Veteran replied that he had no additional evidence to submit.  The Veteran was afforded a VA examination to determine the severity of his PTSD in June 2016.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  With regard to the claim for the residuals of hepatitis, the Board observes that the Veteran was afforded a VA examination in August 2007, which is adequate upon which to base a determination.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes that another VA examination is not necessary because there is no indication during the appeal period that the Veteran has an active hepatitis infection, or any residuals thereof.  Accordingly, another VA examination or opinion is not necessary.  During the appeal period, the Veteran was afforded VA examinations in July 2010 and June 2016 for his claim for PTSD.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 

III.  Service Connection for residuals of infectious hepatitis.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran is seeking service connection for residuals of infectious hepatitis.  The Veteran asserts that he contracted hepatitis C while serving in Vietnam and was treated for it when he returned in 1967 at Madigan General Hospital, where he spent over 30 days.  In a March 2008 statement, the Veteran stated that he had initially filed his claim as hepatitis C because that is what he was told at the hospital.  The Veteran further stated that he had hepatitis when he got back from Vietnam and would have it in his body for the rest of his life.

A September 1967 service treatment record shows that the Veteran was admitted to Madigan General Hospital with reported symptoms of malaise, abdominal pain, and dark urine.  An impression of viral hepatitis was noted.  In October 1967, the Veteran was discharged from the hospital.  See October 1967 service treatment record.  In the hospital discharge summary, a diagnosis of infectious hepatitis was noted.  Treatment records show that the Veterans' liver function tests slowly returned to normal on bed rest and a high protein diet while in the hospital, and upon discharge all were noted to be within normal limits.  At the time of discharge, the treating physician indicated that there was no cause to suspect that complications of liver illness would occur.

The Veteran was afforded a VA examination in August 2007.  The examiner reviewed the Veteran's claims file and conducted an examination.  There was no evidence of jaundice or scleral icterus.  An abdominal examination revealed that the neither the liver nor spleen were palpable, nor were other masses or tenderness present.  There was no hepar tenderness and no costovertebral angle tenderness.  The examiner opined that the Veteran had status post infectious hepatitis, most likely due to hepatitis A with apparently two occasions of infection, but with no known abnormality of liver function tests following recovery.  The examiner further opined that the Veteran's complaints of fatigue were entirely subjective.  The Veteran's hepatitis screen showed hepatitis B surface antibody negative, hepatitis B core antibody positive, hepatitis B surface antigen negative, hepatitis C negative, hepatitis A IgG positive.  His chemistry screen showed fasting blood sugar of 106 (normal), BUN and creatinine 19 and 1.1 n3g/dL (normal), and there was no elevation of liver enzymes.  The examiner opined that the laboratory results confirmed the fact that the Veteran did not have Hepatitis C, but there was evidence of the Veteran having had hepatitis B as well as infectious hepatitis or hepatitis A.

In a private treatment record dated in March 2010, Dr. P. E. C., a psychologist who provided an assessment of the Veteran's PTSD, noted that the Veteran's medical issues at the time of examination included problems with hepatitis A and B he had contracted in Vietnam, and noted an Axis III diagnosis of hepatitis A & B.  However, the Board does not find this opinion to have significant probative value.  In this regard, the Board finds that the opinion is speculative and lacks an adequate rationale.  Dr. P.E.C. did not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case, nor were the results of any clinical evidence of any current residuals of hepatitis, such as physical examination or laboratory results, provided.  Such speculation is not legally sufficient to establish service connection. 

The Board finds the August 2007 opinion from the VA examiner more probative than the private opinion offered by Dr. P.E.C.  The August 2007 VA examiner provided sound reasoning in the analysis of the claim.  The examiner reviewed the Veteran's claims file, discussed the relevant history and salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above, to include laboratory testing showing no active liver disease.

The evidence of record reflects that the Veteran had a past history of hepatitis while on active duty service; however, there is no competent evidence that the Veteran has either a current hepatitis infection or any residuals resulting from his in-service hepatitis infection.  The mere fact of laboratory findings consistent with a past history of hepatitis are not reflective that he currently has a diagnosis of hepatitis or that he is experiencing symptoms of such, or symptoms related to his diagnosis in service. 

In reaching these conclusions, the Board has considered the Veteran's contentions and notes that there is no indication that the Veteran has medical training or expertise.  Determining the permanent effects of his in-service hepatitis diagnosis is beyond the scope of lay observation.  Therefore, the existence of a current hepatitis diagnosis or the existence of any residuals of infectious hepatitis, requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran's lay assertions do not constitute competent evidence concerning the existence of current hepatitis infection or any residuals from an in-service hepatitis infection.  See 38 C.F.R. § 3.159(a)(1).
The competent medical evidence of record shows that the Veteran does not have a diagnosis of a current hepatitis infection, and there are no known abnormalities of liver function tests following recovery from his in-service diagnosis of infectious hepatitis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

IV.  Increased Rating for PTSD

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The rating criteria provide that a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

	Factual Background

Here, an August 2010 rating decision granted service connection with an evaluation of 30 percent for PTSD, effective January 29, 2010.  During the pendency of the appeal, a July 2016 rating decision granted an increased evaluation of 70 percent beginning June 13, 2016.  Therefore, the question is whether an evaluation in excess of 30 percent is warranted prior to June 13, 2016, and whether an initial rating in excess of 70 percent is warranted thereafter.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, private treatment records, and VA examination reports the Board finds that an initial rating in excess of 30 percent is not warranted prior to June 13, 2016, and a disability rating in excess of 70 percent is not warranted from June 13, 2016, forward.

In a March 2010 statement, the Veteran reported trouble sleeping, stated that he could not remember things, had nightmares, that loud noises scared him, that he could not concentrate, and when he went places he sat with his back to the wall.

In a private treatment record dated in March 2010, Dr. P. E. C., provided an assessment of the Veteran's PTSD.  Dr. P.E.C. reported that the Veteran was seeking therapy for symptoms including intrusive thoughts; distressing sleep; avoidance of people, places, and events; anhedonia; restricted range of emotion; hypervigilance; irritability; and exaggerated startle response.  The examiner opined that the Veteran's mental status examination revealed an aware person oriented within normal limits.  He presented with poor concentration and poor short term memory relative to his peer group.  The Veteran's ability to use good judgment was good and thought to be above average, and his affect and mood were congruent, flat with moderate exhaustion and depressed.  The Veteran's thought process was tight and goal directed.  He denied having suicidal and homicidal ideation.  His behavior during the interview was assessed as normal, though he did present with low self-esteem.  The Veteran's adaptive level of functioning was noted to be good, as he could do activities of daily living like most others in his age group.  He identified poor sleep, outbursts of anger, and irritability as his main concerns.  The examiner diagnosed chronic PTSD and alcohol dependence.  A GAF score of 55-65 was assessed.

In July 2010, the Veteran was afforded a VA examination to assess PTSD.  The Veteran reported that he could not remember a lot of his life.  He stated that he had friends and that he had to get along with people because otherwise he would not have any customers.  The examiner reported that the Veterans' speech was slow, clear, and coherent, but there was increased latency in responding to questions.  He had a cooperative, friendly, somewhat detached attitude.  His affect was flat, and his mood anxious and depressed.  The examiner reported observing emotional flooding when the Veteran talked about specific memories of Vietnam, but not a total loss of emotional control.  His attention was intact and he was oriented to person, place and time.  The Veteran reported intrusive thoughts of resentment about mistreatment of Vietnam veterans upon returning home, and sadness observing praise given to Iraq War veterans.  He reported no delusions, but did report nightmares involving Vietnam and reported sleeping two to three hours each night.  

The examiner reported no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, and noted that the Veteran was able to maintain minimum personal hygiene.  The Veteran's remote memory was normal, but his recent and immediate memory were mildly impaired.  The examiner described the Veteran's PTSD symptoms as recurrent and intrusive distressing recollections, including images, thoughts, or perceptions; and recurrent distressing dreams.  The examiner also reported persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  The Veteran stated that he had trouble feeling close to people or caring about them, including his own children.  He said that the only person he was close to was his wife.  The Veteran reported that he was self-employed as a barber.  The examiner diagnosed moderate PTSD and assessed a GAF score of 65.  The examiner opined that the disturbances associated with PTSD caused the Veteran clinically significant distress or impairment in social, occupational or other important areas of functioning.

A June 2013 VA treatment record noted memory loss, but the Veteran reported that there had been no change in his memory since his time in Vietnam. 

In a July 2013 psychiatric evaluation, the Veteran reported many dreams of his time in Vietnam.  He reported symptoms of social avoidance and limited interpersonal conversation.  The Veteran denied depression, hopelessness, and helplessness, but did report some periodic anxiety related to his business.  He endorsed periodic re-experience of past combat related traumatic events, avoidance associated with emotional numbing, and hyperarousal.  The examiner noted fragmented sleep, frustration intolerance, irritability, and occasional angry outbursts, and reported that the frequency, severity and duration of symptoms of re-experiencing, avoidance, and arousal had remained for years.  The Veteran reported inadequate energy, tiring quickly, and limited, selective motivation.  He denied a history of mania.  He reported sporadic concentration and focus, and denied hyperactivity, inattention, tremor, tics or other motor problems.  The Veteran stated that he sleeps three to four hours per night, with a lot of waking and repeating nightmares one to two times weekly.  He reported waking disoriented, diaphoretic, and easily panicked.  He reported that he was estranged from his son but emotionally closer to a daughter.  

The clinician reported that the Veteran was alert and oriented times four, attended to his hygiene, and was conversant with a regular rate, rhythm, modulation, and clarity.  The Veteran was cooperative, his mood was congruent to depressed mood, and his thought process was coherent, linear, and goal directed.  He reported no hallucinations, obsessions, delusions, paranoia, or suicidality.  His memory was intact to immediate, recent, and remote recall.  His insight and judgment were good.  He had no suicidal or homicidal ideation.  The clinician assessed a GAF score of 54.

In a September 2013 VA treatment record the Veteran reported that his PTSD had improved with medication.  In a June 2014 VA treatment record, the Veteran reported that he lived with his wife and he was employed full time as a barber.  In an October 2014 VA treatment record the Veteran reported that his nightmares had improved.  In a November 2015 VA treatment record the Veteran reported nightmares every other night and memory loss.  He reported working as a barber full time out of the back of his home.

In June 2016, the Veteran was afforded a VA examination for PTSD.  The examiner opined that the Veteran's PTSD was characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he lived with and cared for his third wife while maintaining his barber business, which was getting overwhelming.  He reported that he continued to work as a barber due to financial necessity.  He reported getting so angry after conversations in his shop that he had to go into the bathroom to calm down.  He reported feeling very angry about how the Vietnam Veterans were treated in comparison with the returning new Veterans.  The Veteran reported having to motivate himself to do things; otherwise he would just sit and do nothing.  He no longer played golf.  He reported having no friends and did not socialize.  He stated that sometimes he just sat and cried, and was very tearful throughout the exam.  He stated that he attempted to get help in 2013 and accessed mental health, but never went back. He reported that he used to be a loving person, but was no longer.  

The examiner described the Veteran's symptoms as depressed mood; anxiety; suspiciousness; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene.  The Veteran displayed a dysphoric mood with corresponding affect.  The examiner reported that the Veteran was tearful throughout interview and frequently apologized.  At the time of the examination, the Veteran was oriented times four and cooperative.  He denied current suicidal ideations or intent.  The examiner noted that the Veteran was capable of managing his own financial affairs.  The examiner opined that the Veteran's symptoms impaired his ability to work cooperatively and effectively with co-workers, supervisors, and the public to a moderate extent.  Further, the examiner opined that the Veteran's symptoms impaired his ability to understand and follow instructions, retain instructions, and solve technical or mechanical problems to a moderate extent.  Finally, the examiner opined that the Veteran's symptoms impaired his ability to maintain task persistence and pace and work a regular schedule to a moderate extent, and impaired his ability to arrive at work on time to a mild extent.

	Analysis

Upon careful review of the evidence of record, for the period prior to June 13, 2016, the Board finds that the objective medical evidence and the Veteran's statements regarding his symptomatology more nearly approximate symptoms associated with a 30 percent disability evaluation.  Similarly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for this time period.  Neither the lay nor the medical evidence of record during this timeframe more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 50 percent disability evaluation based on occupational and social impairment with reduced reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Based on the evidence of record, the Board finds the type and degree of symptomatology contemplated by a 50 percent disability rating is not shown for the timeframe on appeal.  The Veteran's commonly reported psychiatric symptoms consisted of depression, anxiety, sleep impairment with occasional nightmares, irritability, avoidance, and some social withdrawal.  Moreover, the VA examiner and treatment providers assigned GAF scores between 54 and 65, generally indicating mild to moderate symptoms, and which are consistent with a 30 percent rating. 

Thus, while the Veteran did at times have some moderate PTSD symptomatology during this timeframe, his overall symptomatology has been generally mild, with no evidence of significant interference with his social and occupational life.  He has always been able to maintain all his activities of daily living, maintained his barber business, and has reported being close to his wife and a daughter.  

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although not dispositive, the evidence of record does not show that his psychiatric disability was manifested by such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  38 C.F.R. § 4.130; Diagnostic Code 9411.  Review of the evidence of record shows that for the entire period on appeal, the Veteran's PTSD caused mild to moderate symptoms of occupational and social impairment such as disturbances of motivation and mood and chronic sleep impairment, but other, more severe, symptoms were absent.  Indeed, the evidence of record only reveals occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal. 

The clinical assessments for this period showed speech that was slow but clear and coherent; no difficulty in understanding complex commands; and no impaired thinking, judgment, or cognitive functioning.  There was one indication of poor concentration.  See March 2010 private treatment record.  The Veteran showed flat affect, depressed mood, mildly impaired short term memory, and difficulty sleeping.  See March 2010 VA treatment record; March 2010 private treatment record; July 2010 VA examination report; July 2013 VA treatment record.  However, the nature, severity, and frequency of his symptoms, overall, do not more nearly approximate reduced reliability and productivity to warrant a 50 percent rating.  

In this regard, the findings regarding memory loss were more consistent with mild memory loss, as there were no findings of retention of only highly learned material or forgetting to complete tasks.  In fact, throughout the majority of the appeal period, the clinical assessments found that the Veteran's remote memory was intact.  Additionally, the majority of clinical findings throughout the relevant appeal period found cognitive functioning to be fully intact.  There is also no evidence of panic attacks more than once per week, as the Veteran has consistently denied experiencing panic attacks.  The Veteran has never been found to be suicidal or homicidal, and there is no evidence of obsessive/ritualistic behavior, impaired impulse control, hallucinations, or delusions.  Therefore, the nature, severity, and frequency of his symptoms, overall, do not more nearly approximate reduced reliability and productivity to warrant a 50 percent rating. 

The Board finds that ultimately, the Veteran's overall disability picture more nearly approximates the criteria for a 30 percent rating.  While the Veteran does exhibit some deficiencies in occupational and social functioning, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013).  At worst, his symptoms appear consistent with no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The criteria for a finding of a 50 percent evaluation, the next higher evaluation, are not met.

As such, the Board finds that the preponderance of the evidence of record is against a grant of an initial increased rating for PTSD for the period prior to June 13, 2016.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

For the period from June 13, 2016, the Board finds that the preponderance of the evidence is against a rating higher than 70 percent because the evidence of record for this period does not indicate that the Veteran's PTSD has caused total and social occupational impairment.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

While the Veteran has a severe disability, the evidence for this period does not establish that there has been gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself; disorientation to time or place; or memory loss of the names of close relatives, his own occupation, or his own name.

With respect to the Veteran's memory loss, the June 2016 VA examiner indicated that the Veteran had mild memory loss, such as forgetting names, directions or recent events.  There is no evidence that the Veteran has memory loss of the names of close relatives, his own occupation, or his own name.
The June 2016 VA examiner noted that the Veteran's symptoms included neglect of personal appearance and hygiene, indicating a decline in his ability to perform the activities of daily living.  

The Board notes that in the June 2016 examination, the Veteran reported getting so angry after conversations in his shop that he had to go into the bathroom to calm down, and the examiner noted the Veteran's symptoms to include unprovoked irritability with periods of violence.  However, there is no indication that the Veteran has ever attempted to harm or actually harmed another person.  Therefore, no persistent danger of hurting others has been shown.

Finally, the Board finds that the evidence of record does not establish that the Veteran experienced a total social and occupational impairment due to his PTSD for this period.  In the June 2016 examination, the Veteran reported having no friends and did not socialize.  However, he also reported that he lived with and cared for his wife while maintaining his barber business.  In addition, the examiner opined that the Veteran's symptoms impaired his ability to work a regular schedule, work cooperatively and effectively with co-workers, supervisors, and the public to a moderate extent, and impaired his ability to arrive at work on time to a mild extent.  Further, the examiner opined that the Veteran had difficulty in establishing and maintaining effective work and social relationships, but did not indicate the Veteran was unable to do so.  Therefore, total occupational and social impairment is not shown for this period.  For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total occupational and social impairment, commensurate with a 70 percent evaluation, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent rating, the Board concludes his overall level of disability for the period since June 13, 2016, does not exceed a 70 percent rating.  See Mauerhan, 16 Vet. App. at 442.  In making that determination, the Board has considered the Veteran's claim and the medical evidence, including the June 2016 VA examination report, and concludes that, for the period since June 13, 2016, a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 4.130; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In summary, the Board concludes that, prior to June 13, 2016, the criteria for an initial rating in excess of 30 percent have not been met, and since June 13, 2016, the Board concludes that the criteria for a 100 percent disability rating have not been met.  38 C.F.R. §§ 4.7, 4.130; Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to service connection for service connection for residuals of infectious hepatitis, claimed as hepatitis C, is denied.

Prior to June 13, 2016, entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Since June 13, 2016, entitlement to rating in excess of 70 percent for PTSD is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


